FORM OF
SUBSCRIPTION AGREEMENT


Universal Travel Group
5th Floor, South Block, Building 11,
Shenzhen Software Park,
Zhongke 2nd Road,
Nanshan District, Shenzhen,
China, 518000
 
Gentlemen:
 
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:


1.           This Subscription Agreement, including the Terms and Conditions For
Purchase of Shares attached hereto as Annex I (collectively, this “Agreement”),
is made as of the date set forth below between Universal Travel Group, a Nevada
corporation (the “Company”), and the Investor.


2.           The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 2,222,222 shares (each a “Share,”
collectively the “Shares”) of its common stock, par value $0.001 per share (the
“Common Stock”) for a purchase price of $9.00 per Share (the “Purchase
Price”).  The Shares are sometimes referred to herein as the “Securities.”


3.           The offering and sale of the Securities (the “Offering”) are being
made pursuant to (1) an effective Registration Statement on Form S-3 (including
the Prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have or will be filed with the Commission and delivered to
the Investor on or prior to the date hereof and (3) a Prospectus Supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Shares and terms of
the offering that will be filed with the Commission and delivered to the
Investor (or made available to the Investor by the filing by the Company of an
electronic version thereof with the Commission).


4.           The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the Investor the number
of Shares set forth below for the aggregate purchase price set forth below.  The
Shares shall be purchased pursuant to the Terms and Conditions for Purchase of
Shares attached hereto as Annex I and incorporated herein by this reference as
if fully set forth herein.  The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.


 
 

--------------------------------------------------------------------------------

 
5.           The manner of settlement of the Shares purchased by the Investor
shall be as follows:
 
Delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth below and
released by the Transfer Agent to the Investor through DTC at the Closing.  NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL PAY BY WIRE TRANSFER TO THE ESCROW
ACCOUNT DESIGNATED BY THE COMPANY AND BREAN MURRAY CARRET & CO., (“BMC”)
PURSUANT TO THE ESCROW AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT A, AN
AMOUNT EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY
SUCH INVESTOR. :




IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER AND
(B) ARRANGE FOR SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER.  IF THE INVESTOR
DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE
PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE
DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.


6.           [RESERVED]


7.           The Investor represents that it (a) is knowledgeable, sophisticated
and experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company and investments in comparable companies, (b) has answered all questions
on the Investor Questionnaire for use in preparation of the Prospectus
Supplement and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the Closing Date and (c) in connection with
its decision to purchase the number of Shares set forth on Annex I, has received
and is relying solely upon (i) the Disclosure Package and the documents
incorporated by reference therein and (ii) the Offering Information.


8.           The Investor represents that (a) no action has been or will be
taken in any jurisdiction outside the United States by the Company or the
Placement Agent that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issue of the Shares in
any jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers securities or has in its possession or
distributes any offering material, in all cases at its own expense and (c) the
Placement Agent is not authorized to make and has not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Shares, except as set forth or incorporated by
reference in the Base Prospectus or the Prospectus Supplement.


 
-2-

--------------------------------------------------------------------------------

 
9.           The Investor represents that (a) the Investor has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (b) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).


10.           The Investor represents that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment
advice.  The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.


11.           The Investor represents that since the date on which the Placement
Agent first contacted such Investor about the Offering, Investor has not engaged
in any purchases or sales of the securities of the Company (including, without
limitation, any Short Sales (as defined below) involving the Company’s
securities).  Each Investor covenants that it will not engage in any purchases
or sales of the securities of the Company (including Short Sales) prior to the
time that the transactions contemplated by this Agreement are publicly
disclosed.  Each Investor agrees that it will not use any of the Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws.  For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.


12.           The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a NASD member or an Associated Person (as such term is defined
under the NASD Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Investor nor any group of Investors (as identified
in a public filing made with the Commission) of which the Investor is a part in
connection with the Offering of the Shares, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.  Exceptions:
 
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
 
-3-

--------------------------------------------------------------------------------

 


13.           The Investor represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the Base Prospectus, the documents incorporated by
reference therein and any free writing prospectus (collectively, the “ General
Disclosure Package”), prior to or in connection with the receipt of this
Agreement.  The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Act, including in the Prospectus Supplement, a free writing
prospectus or oral communications.
 


14.           The Investor represents that neither the Investor nor any person
acting on behalf of, or pursuant to any understanding with or based upon any
information received from, the Investor has, directly or indirectly, as of the
date of this Subscription Agreement, violated its obligations of confidentiality
with respect to the Offering since the time that the Investor was first
contacted by the Company or its agents with respect to the transactions
contemplated hereby.


15.           The Company represents and warrants to the Investor, that (i) the
Company has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and (ii) this Agreement constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).


16.           The Company covenants that it will not, for a period of sixty (60)
days from the date hereof (the “Lock-Up Period”) without the prior written
consent of BMC, directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
other than the Company’s sale of the Shares hereunder and the issuance of
restricted Common Stock or options to acquire Common Stock pursuant to the
Company’s employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus and the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date
hereof.  The Company will cause Ms. Jiangping Jiang, the Company’s Chief
Executive Officer, to furnish to BMC, on or prior to the date hereof, a letter
pursuant to which she shall agree, among other things, not to directly or
indirectly offer, sell, assign, transfer, pledge, contract to sell, or otherwise
dispose of, or announce the intention to otherwise dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, not to engage in any swap, hedge or similar agreement or
arrangement that transfers, in whole or in part, directly or indirectly, the
economic risk of ownership of Common Stock or any such securities and not to
engage in any short selling of any Common Stock or any such securities, during
the Lock-Up Period, without the prior written consent of BMC.  The Company also
agrees that during such period, other than for the sale of the Shares hereunder,
the Company will not file any registration statement, preliminary prospectus or
prospectus, or any amendment or supplement thereto, under the Securities Act for
any such transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans.


 
-4-

--------------------------------------------------------------------------------

 
17.           Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.  The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Sections 7 through 14 hereof.
 


18.           No offer by the Investor to buy Shares will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or BMC on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer.  An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.


19.           The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Investor in connection with the Offering
prior to the date hereof is the existence of the Offering and that neither the
Company nor any other person acting on its behalf has provided the Investor or
any other investor or its respective agents or counsel with any information that
the Company believes constitutes or might constitute material, non-public
information which is not otherwise disclosed in the Press Release.


 
-5-

--------------------------------------------------------------------------------

 
20.           In the event the Lock-Up Period is waived by BMC pursuant to
Section 16 hereof, the Company agrees that it will not issue or sell any Common
Stock or other equity or equity-linked securities (other than under existing
equity incentive plans or as a result of the exercise, exchange or conversion of
outstanding Company securities that are exercisable or exchangeable for, or
convertible into Common Stock) for sixty calendar days from the date of this
Subscription Agreement at less than the per share Purchase Price or equivalent.


21.           The Company and the Investor agree that the Company shall, (i)
prior to the opening of the financial markets in New York City on the business
day immediately after the date hereof issue a press release announcing the
Offering and disclosing all material information regarding the Offering (the
“Press Release”) and (ii) within the timeframe required, file a current report
on Form 8-K with the Securities and Exchange Commission including, but not
limited to, a form of this Agreement as an exhibit thereto (the “8-K”).  From
and after the issuance of the Press Release and the 8-K, the Company shall have
publicly disclosed all material, non-public information delivered to the
Investor by the Company, if any, or any of its officers or directors in
connection with the transactions contemplated hereby.  The Company shall not
identify any Investor by name in any press release or public filing, or
otherwise publicly disclose any Investor’s name, without such Investor’s prior
written consent, unless required by law or the rules and regulations of a
national securities exchange, provided, however, that promptly after becoming
aware of any request or requirement to so disclose (a “Disclosure Requirement”),
and in any event prior to any such disclosure, the Company will provide such
Investor with notice of such request or requirement so that such Investor may at
its election seek a protective order or other appropriate remedy and the Company
will fully cooperate with such Investor’s efforts to obtain the same; provided,
further, however, if, absent the entry of such a protective order or other
remedy, the Company is compelled by applicable law, rule or regulation or a
court order, subpoena, similar judicial process, regulatory agency or stock
exchange rule to disclose such Investor’s name, the Company may disclose only
that portion of such information that the Company is so compelled to disclose
and will use its reasonable best efforts to obtain assurance that confidential
treatment will be accorded to that portion of such information that is being
disclosed.  As of the date hereof, the Company is not aware of any Disclosure
Requirement


22.           This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor. This Agreement
will be governed by the internal laws of the State of New York, without giving
effect to the principles of conflicts of law. This Subscription Agreement may be
executed in one or more counterparts, each of which will constitute an original,
but all of which, when taken together, will constitute but one instrument, and
signatures may be delivered by facsimile or by e-mail delivery of a “.pdf”
format data file.
 


[Signature page follows]
 
 
-6-

--------------------------------------------------------------------------------

 
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


Dated as of: December 10, 2009
   
INVESTOR
 
By:           __________________________
Name:      __________________________
Title:        __________________________

Agreed and Accepted
this 10th day of December, 2009:


UNIVERSAL TRAVEL GROUP
 
________________________________
By:           __________________________
Name:      __________________________
Title:        __________________________

 


 
 
Address for Notice of Purchaser:
                      
Address for Delivery of Securities
     for Purchaser (if different):                 
Email Address of Purchaser:
          
Fax Number of Purchaser:
          
Subscription Amount: $
          
Shares:
          
EIN Number:  
     

 
 
[PURCHASER SIGNATURE PAGE TO
UNIVERSAL TRAVEL GROUP SUBSCRIPTION AGREEMENT]
 
 
 
-7-

--------------------------------------------------------------------------------

 
ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF SHARES
OF
UNIVERSAL TRAVEL GROUP


1.           Authorization and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
 
2.           Agreement to Sell and Purchase the Shares; Placement Agent.
 
2.1           At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares at the purchase price set
forth on the signature page of this Agreement.
 
2.2           The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
 
2.3           The Investor acknowledges that the Company has agreed to pay Brean
Murray, Carret & Co., LLC (“BMC” or the “Placement Agent”) a fee in respect of
the sale of Shares to the Investor.
 
2.4           The Company has entered into a Placement Agent Agreement, dated
December 10, 2009 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.
 
3.          Closings and Delivery of the Shares and Funds.
 
3.1           The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares set forth above registered in the
name of the Investor or in the name of a nominee designated by the Investor, and
the aggregate purchase price for the Shares being purchased by the Investor will
be delivered by or on behalf of the Investor to the Company..
 
3.2           The Company’s obligation to issue and sell the Shares to the
Investor shall be subject to: (a) the receipt by the Company of the purchase
price for the Shares being purchased hereunder as set forth above and (b) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.


 
-8-

--------------------------------------------------------------------------------

 
3.3           The Investor’s obligation to purchase the Shares will be subject
to the satisfaction (or waiver by the Investor) of the following: (i) the
delivery by the Company of the Shares in accordance with the provisions of this
Agreement, (ii) the accuracy of the representations and warranties made by the
Company and the fulfillment of those undertakings of the Company to be fulfilled
prior to the Closing Date, including without limitation, those contained in the
Placement Agreement, (iii) the satisfaction of the conditions to the closing set
forth in the Placement Agreement.  The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Shares
that they have agreed to purchase from the Company; provided, however, that the
right of the Investor to waive any of such condition to closing shall be
conditioned upon a duly authorized, executed and delivered and legally binding
and unconditional written commitment of the Investor, in form and substance
reasonably acceptable to the Placement Agent, (a) not to assert or pursue any
claim or seek any remedy against the Placement Agent related or in connection
with the failure by the Company to perform any such condition waived by the
Investor and (b) to hold harmless and indemnify the Placement Agent against any
loss, expense (including without limitation the reasonable fees and expenses of
its counsel), damages or other obligation incurred as a result of the assertion
or pursuit by the Investor of any claim or the seeking by the Investor of any
remedy in violation of clause (a) of this Section 3.3.


3.4           [Intentionally Omitted]
 
3.5           No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall notify BMC of the
account or accounts to be credited with the Shares being purchased by such
Investor.  On the Closing Date, the Company shall deliver the Shares to the
Investor through DTC directly to the account or accounts identified by Investor
and simultaneously therewith payment for the Shares shall by made via wire
transfer to the Company.
 


4.          Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:
 
 
-9-

--------------------------------------------------------------------------------

 
if to the Company, to:
 
Universal Travel Group
5th Floor, South Block, Building 11,
Shenzhen Software Park,
Zhongke 2nd Road,
Nanshan District, Shenzhen,
China, 518000
Attention: Chief Financial Officer
 
with copies to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Gregory Sichenzia, Esq. & Benjamin Tan, Esq.


if to the Investor, to the address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
5.          Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.
 
6.          Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.
 
7.          Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.
 
8.          Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
9.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
 
10.        Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Shares to such Investor.
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
 
11.        Termination.  In the event that the Placement Agreement is terminated
by the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.
 
 
 
 
 
 
 
 
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 